Filed 7/24/13 P. v. Cruz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F065147

                   v.                                                     (Super. Ct. No. 12CM0180)

DAVID ALEXANDER CRUZ,                                                                OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Steven D.
Barnes, Judge.
         Richard Moller, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Cornell, Acting P.J., Poochigian, J., and Peña, J.
       Defendant and appellant David Alexander Cruz appeals from a judgment entered
on June 11, 2012. We affirm the judgment.
                              Facts and Procedural History
       About 2:00 a.m. on January 20, 2012, a police officer saw defendant’s truck
weave off the road and then turn the wrong way onto a freeway. The officer made a
traffic stop and determined that defendant was intoxicated. A subsequent inventory
search of the truck disclosed two baggies of marijuana and a digital scale in a duffel bag
behind the driver’s seat. Defendant’s blood sample taken at the jail disclosed a blood
alcohol level of .17.
       After defendant’s motion to suppress evidence and his motion for new counsel
(see People v. Marsden (1970) 2 Cal.3d 118) were denied, defendant admitted one count
of violation of Health and Safety Code section 11360, subdivision (a), possession of
marijuana for sale, and one count of violation of Vehicle Code section 23152, subdivision
(b), driving with .08 percent or more of blood alcohol, a misdemeanor, as part of a plea
bargain that provided for probation. Other charges were dismissed pursuant to the plea
agreement. Defendant was placed on probation, on the condition, among others, that he
obey all laws and participate in a drug court program. Almost immediately, defendant
tested positive for use of marijuana and informed the drug court he could not afford to
comply with the requirements of the program. In a further plea bargain, defendant
admitted he violated probation and received a sentence of two years on the felony
offense, to be served in local custody and on mandatory supervised release pursuant to
Penal Code section 1170, subdivision (h), with a concurrent sentence on the misdemeanor
offense.
                                        Discussion
       Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that

                                              2
this court independently review the record. (People v. Wende (1979) 25 Cal.3d 436.)
Following independent review of the record, we have concluded that no reasonably
arguable legal or factual issues exist.
                                          Disposition
       The judgment is affirmed.




                                              3